Citation Nr: 1030698	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-38 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  

In October 2007, the Board remanded the appeal for further 
development.


FINDING OF FACT

Type II diabetes mellitus did not have its onset in service or 
for many thereafter and it is not related to any incident of 
service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes 
mellitus, to include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the 
September 2002 rating decision, he was provided notice of the 
VCAA in January 2002.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for 
service connection, and the division of responsibility between 
the Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, the Veteran received 
additional notice in December 2007, pertaining to the downstream 
disability rating and effective date elements of his claim, with 
subsequent readjudication in an April 2010 supplemental statement 
of the case (SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

In the October 2007 remand, the Board requested, in part, that 
the RO ask the Veteran to identify any additional medical 
evidence, including the VA physician who told him that his 
diabetes mellitus was related to pesticides he worked with while 
at Fort Hood; take appropriate action to identify the pesticides 
the Veteran allegedly used while working on Project Transition at 
Fort Hood; and afford the Veteran a VA examination.  The RO asked 
for the above information via a December 2007 letter, but the 
Veteran did not reply.  To identify the pesticides the Veteran 
allegedly used, the RO contacted the Department of the Army, 
National Personnel Records Center (NPRC), Freedom of Information 
and Privacy Act (FOIA) Office, and Fort Hood.  The RO afforded 
the Veteran a VA examination in December 2008.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment and personnel records, VA outpatient treatment reports, 
a VA examination, and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may be presumed for certain diseases, 
including diabetes mellitus, if the disease manifests to a degree 
of 10 percent within one year after separation from service or if 
a veteran has been exposed to certain herbicide agents.  38 
C.F.R. § 3.309(e) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, from 
February 28, 1961, to May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009). 

Analysis

The Veteran contends that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange) in service.  

On his December 2001 claim, he stated that he may have been 
exposed to Agent Orange while stationed in Korea from December 
1970 to December 1971.  

In August 2002 correspondence, he stated that he may have been 
exposed to Agent Orange while stationed at Fort Hood from 
September 1972 to March 1973 spraying homes, buildings, and 
fields to control pests while working with civilian employees in 
the entomology department as part of Project Transition.

The service treatment records do not reflect, and the Veteran 
does not contend, that he developed diabetes mellitus in service.  
The Board notes that, although he was treated for glycosuria, 
further evaluation confirmed that he did not have diabetes 
mellitus.  Thus, diabetes mellitus did not have its onset in 
service.

Post-service medical records establish a diagnosis of type II 
diabetes mellitus many years after service.  The earliest report 
of the disorder is in an October 1995 VA hospital discharge 
report, which reflects a history of diabetes mellitus.  On his 
claim, the Veteran stated that he was diagnosed in 1993.  The 
passage of many years between discharge from active service and 
any medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
diabetes mellitus did not have its onset until many years after 
service.

The service personnel records reflect that he was assigned to 
Fort Hood on January 1972 and to Korea prior to that time.  The 
service treatment records reflect that he was in Korea as early 
as December 1970.

Initially, the Board observes that the Department of Defense has 
confirmed that Agent Orange was used in Korea from April 1968 
through July 1969 along the DMZ.  As this was prior to the 
Veteran's entry into active service, the record does not support 
his contention that he was exposed to Agent Orange in Korea.

As regards the Veteran's contention that he may have been exposed 
to Agent Orange while stationed at Fort Hood from September 1972 
to March 1973 while working with civilian employees in the 
entomology department as part of Project Transition, the 
objective evidence of record does not support his contention.

As noted earlier, the RO contacted several agencies to identify 
the pesticides the Veteran allegedly used at Fort Hood while 
participating in Project Transition.

The Military History Institute of the Department of the Army 
replied that it did not have the resources with the type of 
information requested.  

The FOIA Office replied that it was only a referral point and 
referred the matter to the NPRC.

The NPRC replied that the information requested was not a matter 
of record.

The FOIA officer at Fort Hood initially replied that they were 
not able to locate any responsive records.  She then forwarded 
information found by the historian.  This information, however, 
does not document the use of any herbicides or pesticides at Fort 
Hood.

Given the above, the evidence of record fails to show that Agent 
Orange was used at Fort Hood.  Thus, without competent evidence 
that the Veteran was exposed to Agent Orange in service, his 
claim for service connection for diabetes mellitus as due to such 
exposure must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for type II diabetes mellitus, to include as 
due to herbicide exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


